SECOND DIVISION
                                RICKMAN, C. J.,
                           MILLER, P. J., and PIPKIN, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules



                                                                        June 7, 2022




In the Court of Appeals of Georgia
 A22A0264. THE STATE v. THOMAS et al.

      PIPKIN, Judge.

      In a 45-count indictment, Shura Thomas, Delante Hamilton, Victor Urena, and

Lorenzo Waller (collectively, “Appellees”) were charged with, among other things,

aggravated assault, armed robbery, and numerous violations of the Georgia Street

Gang Terrorism and Prevention Act (OCGA § 16-15-1 et seq.).1 The State appeals the

trial court’s pre-trial ruling excluding evidence of the prior convictions of Thomas,

Urena, and Waller against any defendant for any purpose. For the reasons discussed

below, we affirm in part, reverse in part, and remand for further proceedings.

      The charges against Appellees arise from the assault and robbery of five men at

a Gwinnett County apartment. The State expects the evidence to show that Tristi

      1
          Only Waller and Hamilton have filed responsive briefs in this case.
Edmond and Kelsey Augustin, who were indicted alongside the Appellees,2

participated in a “bikini contest” at a local sports bar and then accompanied two of the

victims to an apartment, where the women had agreed to perform a “private dance” for

$200. While at the apartment, Edmond placed a call on her cell phone and, while

talking on the phone, opened the front door to admit the masked and armed Appellees

into the apartment. The victims were forced to the ground at gunpoint and robbed of

their wallets and personal items; one victim was pistol-whipped. The State also plans

to show that Appellees are members of a criminal street gang – specifically, the 3400

Black Migo Gang, a subset of the Black Migo Gang – and that the alleged crimes were

committed in furtherance of criminal street gang activity.

      As part of its pre-trial motions, the State filed a “notice and motion” to introduce

a wealth of evidence of Appellees’ purported gang activity gathered during its

investigation, including, as relevant here, certain prior felony convictions of Thomas,

Urena, and Waller. The State sought to admit this evidence pursuant to OCGA § 16-

15-9 and indicated its intent to introduce each defendant’s prior convictions against all

Appellees for purposes of proving the existence of a criminal street gang and criminal



      2
          Edmond and Augustin are not parties to this appeal.

                                           2
gang activity.3 In the motion, the State indicated its opposition to bifurcation of the

gang-related charges and to severance of Appellees’ trials.

       Following a hearing, the trial court denied the State’s motion “to admit any

single defendant’s conviction(s) in this multi-defendant case.” Relying on our Supreme

Court’s decision in State v. Jefferson, 302 Ga. 435 (807 SE2d 387) (2017), the trial

court concluded that “admission of any convictions of one co-defendant is

unconstitutional to the remaining three co-defendants.” As a caveat to its ruling, the

trial court noted that if Appellees’ trials were severed, it would permit the State to

introduce evidence of a defendant’s own convictions at that defendant’s trial, but the

trial court reiterated that it would not allow the introduction of “any conviction against

one in a trial of all four.” It is from this order that the State appeals.

       1. Before reaching the merits of the case, we must first address Waller’s claim

that jurisdiction over this matter rests with our Supreme Court because, he says, “the

constitutionality of OCGA § 16-15-9 has been drawn into question[.]” We disagree.

       The Supreme Court’s exclusive appellate jurisdiction over constitutional

questions “extend[s] only to constitutional issues that were distinctly ruled on by the

       3
       The State’s motion also sought to admit this evidence pursuant to OCGA §§
16-15-3 (3), 24-4-403, and 24-4-418; however, the trial court’s ruling addressed only
whether the evidence was admissible under OCGA § 16-15-9.

                                             3
trial court[.]” (Citation and punctuation omitted.) State v. Davis, 303 Ga. 684, 687 (1)

(814 SE2d 701) (2018). And here, the record shows that the constitutionality of OCGA

§ 16-15-9 was not directly – or even indirectly – challenged below, and the trial court

did not rule on it. Instead, the trial court’s ruling was premised on the Jefferson

decision, and on appeal, the State questions whether the trial court properly applied

Jefferson to the facts of this case. The State’s argument thus does not invoke the

Supreme Court’s appellate jurisdiction. See Woods v. State, 310 Ga. 358, 359 (850

SE2d 735) (2020) (Arguments that “require the mere application of well settled

constitutional principles to the facts of [a] case . . . provide no anchor for [the Supreme

Court’s] appellate jurisdiction.”).

       2. We turn now to the State’s claim that the trial court erred by concluding that

Jefferson mandates the exclusion of evidence of a defendant’s prior convictions for any

purpose at a joint trial. We conclude that the trial court erred in ruling that the prior

convictions are wholly inadmissible.

       “Like other evidence, the admission of evidence of gang activity is committed

to the sound discretion of the trial court, and the court’s decision to admit [or exclude]

such evidence will not be disturbed on appeal absent an abuse of discretion.” Taylor

v. State, 304 Ga. 41, 46 (3) (816 SE2d 17) (2018). But as we have observed, the abuse-

                                            4
of-discretion standard “does not permit a clear error of judgment or the application of

the wrong legal standard.” (Citation and punctuation omitted.) State v. Johnson, 354

Ga. App. 447, 458 (2) (841 SE2d 91) (2020).

      OCGA § 16-15-9 provides that “the commission, adjudication, or conviction of

[criminal gang activity, as defined by OCGA § 16-15-3 (1), (2)] by any member or

associate of a criminal street gang shall be admissible in any trial or proceeding” “[f]or

the purpose of proving the existence of a criminal street gang and criminal gang

activity[.]” In Jefferson, our Supreme Court considered the constitutionality of OCGA

§ 16-15-9, ultimately deeming it unconstitutional “to the extent that it authorizes the

admission of the convictions of non-testifying non-parties as evidence of a criminal

street gang.” Jefferson, 302 Ga. at 443. As the Court explained, convictions of third-

party gang members

      that are used to show an underlying element of another defendant’s crime
      are among the types of “plainly testimonial statements” that cannot be
      admitted into evidence without running afoul of Sixth Amendment
      protections where the defendant has not had a prior opportunity to
      conduct cross-examination and the witness is unavailable.


(Citation omitted.) Id. at 442. Accordingly, the trial court’s finding that the prior

convictions of one defendant are inadmissible against the remaining co-defendants

                                            5
represents a faithful application of Jefferson, so we affirm that portion of the trial

court’s ruling.4

      We cannot, however, affirm the remaining portion of the trial court’s ruling –

namely, that a defendant’s own prior convictions are inadmissible against that same

defendant at the Appellees’ joint trial – as that ruling rests exclusively on an overly

broad reading of Jefferson, a reading that is contradicted both by Jefferson itself as

well as by subsequent decisions of our Supreme Court. See id. at 442 n.6. Indeed, the

Supreme Court has repeatedly emphasized the limited scope of Jefferson’s holding.

Jefferson operates to exclude “evidence that third-party gang members have committed

any of the [offenses enumerated in OCGA § 16-15-3]” for use as proof against a

particular defendant. (Citation and punctuation omitted; emphasis in original.) Anthony

v. State, 303 Ga. 399, 409 (8) n.16 (811 SE2d 399) (2018). And our Supreme Court

has been quite clear that Jefferson is not implicated where a defendant “objects to the

admission of evidence of his own criminal activity (and not the criminal activity of

third-party gang members)[.]” Id.5 Therefore, the trial court abused its discretion by

      4
          The State does not appear to challenge this part of the trial court’s ruling.
      5
       See also Overstreet v. State, 312 Ga. 565, 576 (2) n.8 (864 SE2d 14) (2021);
Dunn v. State, 312 Ga. 471, 476 (2) n.4 (863 SE2d 159) (2021); McKinney v. State,
307 Ga. 129, 134-135 (2) (a) (834 SE2d 741) (2019).

                                             6
relying on Jefferson to exclude evidence of a defendant’s own prior convictions for use

against that same defendant at a joint trial, so we reverse that part of its ruling and

remand for further proceedings. See Johnson, 354 Ga. App. at 458.

       We emphasize that our holding here is confined to the narrow question of

whether Jefferson requires the wholesale exclusion of the Appellees’ prior convictions.

While there may be good reason to exclude evidence of one defendant’s own prior

convictions for use against that same defendant at the Appellees’ joint trial, we

conclude only that Jefferson does not supply such a reason. And because our holding

is a limited one, this decision should not be read to express any opinion concerning

whether the evidence of the prior convictions here ultimately should be excluded, a

question which is reserved, at least in the first instance, to the trial court and its sound

discretion. We thus leave it to the Appellees on remand to raise further challenges to

the admissibility of the prior convictions, should they choose to do so. We likewise

express no opinion on the State’s extensive arguments, which the trial court has not yet

considered, regarding the admission of the prior convictions through avenues other

than OCGA § 16-15-9.

       Judgment affirmed in part and reversed in part, and case remanded with

direction. Rickman, C. J., and Miller, P. J., concur.

                                             7